Exhibit 10.1






VOTING AND SUPPORT AGREEMENT
This Voting and Support Agreement (this “Agreement”) is made and entered into as
of October 30, 2019, by and among CD&R Arrow Parent, LLC, a Delaware limited
liability company (“Parent”), and the stockholders of Anixter International
Inc., a Delaware corporation (the “Company”), listed on Schedule A hereto (each,
a “Stockholder” and, collectively, the “Stockholders”).
RECITALS
A.    Concurrently with the execution and delivery of this Agreement, Parent,
CD&R Arrow Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary
of Parent (“Merger Sub”), and the Company, are entering into an Agreement and
Plan of Merger (as it may be amended, supplemented or otherwise modified from
time to time, the “Merger Agreement”) that, among other things and subject to
the terms and conditions set forth therein, provides for the merger of Merger
Sub with and into the Company, with the Company being the surviving entity in
such merger (the “Merger”).
B.    As of the date hereof, each Stockholder is the record and/or “beneficial
owner” (within the meaning of Rule 13d-3 under the Exchange Act) of the number
of shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”) set forth next to such Stockholder’s name on Schedule A hereto,
being all of the shares of Common Stock owned of record or beneficially by such
Stockholder as of the date hereof (with respect to such Stockholder, the “Owned
Shares”, and the Owned Shares together with any additional shares of Common
Stock that such Stockholder may acquire record and/or beneficial ownership of
after the date hereof, such Stockholder’s “Covered Shares”).
C.    As an inducement and condition for Parent and Merger Sub to enter into the
Merger Agreement, each Stockholder has agreed to enter into this Agreement with
respect to such Stockholder’s Covered Shares.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
1.Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms shall have the meanings
assigned to them in this Section 1.
“Expiration Time” shall mean the earlier to occur of (a) the Effective Time and
(b) such date and time as the Merger Agreement shall be validly terminated
pursuant to Article VIII thereof.
“Transfer” shall mean (a) any direct or indirect offer, sale, assignment,
encumbrance, pledge, hypothecation, disposition, loan or other transfer (by
operation of Law or otherwise), either voluntary or involuntary, or entry into
any option or other Contract, arrangement or understanding with respect to any
offer, sale, assignment, encumbrance, pledge, hypothecation, disposition, loan
or other transfer (by operation of Law or otherwise), of any Covered Shares or
any interest in any Covered Shares (in each case other than this Agreement), (b)
the deposit of such Covered Shares into a voting trust, the entry into a voting
agreement or arrangement (other than this Agreement) with respect to such
Covered Shares or the grant of any proxy or power of attorney (other than this
Agreement) with respect to such Covered Shares, (c) entry into any hedge, swap
or other transaction or Contract which is designed to (or is reasonably expected
to lead to or result in) a transfer of the economic consequences of ownership of
any Covered Shares, whether any such transaction is to be settled by delivery of
Covered Shares, in cash or otherwise or (d) any Contract or





--------------------------------------------------------------------------------




commitment (whether or not in writing) to take any of the actions referred to in
the foregoing clauses (a), (b) or (c) above.
2.Agreement to Not Transfer the Covered Shares.
11.1No Transfer of Covered Shares. Until the Expiration Time, each Stockholder
agrees not to Transfer or cause or permit the Transfer of any of such
Stockholder’s Covered Shares, other than (i) with the prior written consent of
Parent (to be granted or withheld in Parent’s sole discretion) or (ii) with
respect to the Covered Shares set forth on Schedule A hereto, pursuant to and as
currently required by pledge arrangements with a third party banking institution
in existence as of the date of this Agreement. Any Transfer or attempted
Transfer of any Covered Shares in violation of this Section 2.1 shall be null
and void and of no effect whatsoever; provided, however, that any Stockholder
may Transfer any such Covered Shares to (i) any other Stockholder or any
Affiliate of any such Stockholder, (ii) any family member (including a trust for
such family member’s benefit) of such Stockholder or (iii) any charitable
foundation or organization, in each case only if the transferee of such Covered
Shares evidences in a writing reasonably satisfactory to Parent such
transferee’s agreement to be bound by and subject to the terms and provisions
hereof to the same effect as such transferring Stockholder; provided, however,
that notwithstanding anything to the contrary herein, Stockholders shall be
permitted to Transfer by gift an aggregate of not more than 600,000 Covered
Shares to any charitable foundations or organizations without any restrictions
hereunder; provided further, that any such Transfers after the date hereof by
any Stockholder to the Zell Family Foundation shall not be deemed to be Covered
Shares and shall not be subject to the terms and conditions of this Agreement.
11.2Update of Beneficial Ownership Information. Promptly following the written
request of Parent, or upon a Stockholder’s or any of its Affiliates’ acquisition
of beneficial (as defined in Rule 13d-3 under the Exchange Act) or record
ownership of additional shares of Common Stock after the date hereof, such
Stockholder will send to Parent a written notice setting forth the number of
Covered Shares beneficially owned by such Stockholder or any of its Affiliates
and indicating the capacity in which such Covered Shares are owned. Each
Stockholder agrees to cause any of its Affiliates that acquires any shares of
Common Stock on or after the date hereof to execute an agreement in a form
reasonably acceptable to Parent to be bound with respect to this Agreement with
respect to such shares to the same extent such shares would be subject to this
Agreement had they been acquired by such Stockholder.
3.Agreement to Vote the Covered Shares.
3.1Until the Expiration Time, at every meeting of the Company’s stockholders at
which any of the following matters are to be voted on (and at every adjournment
or postponement thereof), and on any action or approval of Company’s
stockholders by written consent with respect to any of the following matters,
each Stockholder shall vote (including via proxy) all of such Stockholder’s
Covered Shares (or cause the holder of record on any applicable record date to
vote (including via proxy) all of such Stockholder’s Covered Shares):
a.in favor of the adoption of the Merger Agreement; and
b.against (A) any action or agreement that would reasonably be expected to
result in a breach of the Merger Agreement or result in any condition set forth
in Article VII of the Merger Agreement not being satisfied on a timely basis,
(B) any Company Takeover Proposal, or any other proposal made in opposition to,
in competition with, or inconsistent with the Merger Agreement, the Merger or
the transactions contemplated by the Merger Agreement and (C) any other action,
agreement or proposal which could reasonably be expected to delay, postpone or
adversely affect consummation of the Merger and the other transactions
contemplated by the Merger Agreement.
3.2Until the Expiration Time, at every meeting of the Company’s stockholders
(and at every adjournment or postponement thereof), each Stockholder shall be
represented in person or by proxy





--------------------------------------------------------------------------------




at such meeting (or cause the holders of record on any applicable record date to
be represented in person or by proxy at such meeting) in order for the Covered
Shares to be counted as present for purposes of establishing a quorum.
3.3Each Stockholder shall execute and deliver (or cause the holders of record to
execute and deliver), within 48 hours of receipt, any proxy card or voting
instructions it receives that is sent to stockholders of the Company soliciting
proxies with respect to any matter described in Section 3.1, which shall be
voted in the manner described in Section 3.1 (with Parent to be promptly
notified (and provided reasonable evidence of) such execution and delivery of
such proxy card or voting instructions).
3.4Notwithstanding anything to the contrary in this Agreement, if at any time
following the date hereof and prior to the Expiration Time a Governmental Entity
enters an order restraining, enjoining or otherwise prohibiting the Stockholders
or their Affiliates from taking any action pursuant to Section 3.1, Section 3.2
or Section 3.3 of this Agreement, then (i) the obligations of each Stockholder
set forth in Section 3.1, Section 3.2 or Section 3.3 of this Agreement shall be
of no force and effect for so long as such order is in effect solely to the
extent such order restrains, enjoins or otherwise prohibits such Stockholder
from taking any such action, and (ii) each Stockholder shall cause the Covered
Shares to not be represented in person or by proxy at any meeting at which a
vote of such Stockholder on the Merger Agreement or the transactions
contemplated thereby is sought or requested.
3.5Without limiting the obligations of the Stockholders under this Agreement,
but only in the event and in each case that such Stockholder fails to be counted
as present or fails to vote all of such Stockholder’s Covered Shares in
accordance with this Agreement or except as provided in Section 3.4 above, then
in such event each Stockholder hereby irrevocably appoints as its proxy and
attorney-in-fact the officers of Parent, and any individual who shall hereafter
succeed to any such officer of Parent, and any other Person designated in
writing by Parent (collectively, the “Proxy Holders”), each of them
individually, with full power of substitution, to vote such Stockholder’s
Covered Shares in accordance with this Agreement and, in the discretion of the
Proxy Holders, with respect to any proposed postponements or adjournments of
meetings of the Company’s stockholders at which any of the matters described in
this Agreement are to be considered. This proxy is coupled with an interest and
shall be irrevocable, and each Stockholder shall take such further action or
execute such other instruments as may be reasonably necessary to effectuate the
intent of this proxy and hereby revokes any proxy previously granted by such
Stockholder with respect to such Stockholder’s Covered Shares. Notwithstanding
anything to the contrary in this Agreement, the proxy granted by this Section
3.4 shall terminate and be of no further force and effect upon the Expiration
Time.
4.Waiver of Appraisal Rights. Each Stockholder hereby waives all appraisal
rights under Section 262 of the DGCL with respect to all of such Stockholder’s
Covered Shares owned (beneficially or of record) by such Stockholder.
5.No Solicitation.
11.1From and after the No-Shop Period Start Date or, with respect to any
Excluded Parties, the Cut-Off Time, until the Expiration Time, no Stockholder
(solely in the capacity as a stockholder of the Company) shall, and each
Stockholder (solely in the capacity as a stockholder of the Company) shall cause
its Representatives not to, directly or indirectly, take any of the actions set
forth in clauses (i) through (iii) of Section 5.02(a) of the Merger Agreement.
On the No-Shop Period Start Date, or, with respect to any Excluded Parties, the
Cut-Off Time, each Stockholder (solely in the capacity as a stockholder of the
Company) shall, and shall cause its Representatives to, immediately cease and
cause to be terminated any activities, discussions or negotiations being
conducted with any persons other than Parent with respect to any Company
Takeover Proposal. In addition, each Stockholder (solely in the capacity as a
stockholder of the Company) agrees to be subject to Section 5.02 of the Merger
Agreement as if each were the “Company” thereunder





--------------------------------------------------------------------------------




(including with respect to the obligations to notify Parent promptly, and in any
event within 24 hours of receipt, in writing of any Company Takeover Proposal or
any inquiry with respect to, or that could reasonably be expected to lead to,
any Company Takeover Proposal and the identity of the Person or group of Persons
making such Company Takeover Proposal or inquiry and to provide unredacted
copies of all material correspondence and proposed transaction documents,
including any financing documents, received by such Stockholder in connection
with such Company Takeover Proposal or inquiry, or, if communicated orally, a
summary of the material terms of such oral communication, and to otherwise keep
Parent informed on a current basis of the status of any such Company Takeover
Proposal or inquiry, including any material developments or change to the
material terms thereof).
11.2Notwithstanding the foregoing, from and after the No-Shop Period Start Date
until the Expiration Time and if the Company is permitted, pursuant to Sections
5.02(b) or 5.02(c) of the Merger Agreement, to have discussions or negotiations
with an Excluded Party or in response to a Company Takeover Proposal that did
not result from a breach (other than a breach that is immaterial and
unintentional) of Section 5.02(b) of the Merger Agreement, each Stockholder and
its Representatives shall be permitted to participate in such discussions or
negotiations with such person making such Acquisition Proposal, to the same
extent as the Company is permitted to do so under Sections 5.02(b) or 5.02(c) of
the Merger Agreement, subject to compliance by such Stockholder with the last
sentence of Section 5.1 above.
6.No Legal Action. Each Stockholder shall not, and shall cause its
Representatives not to, bring, commence, institute, maintain, prosecute or
voluntarily aid any claim, appeal, or proceeding which (a) challenges the
validity of or seeks to enjoin the operation of any provision of this Agreement
or (b) alleges that the execution and delivery of this Agreement by any of the
Stockholders (or their performance hereunder solely in the capacity as a
stockholder of the Company) breaches any fiduciary duty of the Company Board (or
any member thereof) or any duty that any of the Stockholders have (or may be
alleged to have) to the Company or to the other holders of the Common Stock.
7.Fiduciary Duties. Each Stockholder is entering into this Agreement solely in
its capacity as the record holder or beneficial owner of such Stockholder’s
Covered Shares. Nothing in this Agreement shall in any way, or shall require any
Stockholder to attempt to limit or affect any actions taken by any of
Stockholder’s designee(s) serving on the Company Board or any such Stockholder
in his or her capacity as a director, officer or employee of the Company or any
of its Affiliates, from complying with his or her fiduciary obligations while
acting in such designee’s capacity as a director of the Company. No action taken
(or omitted to be taken) in any such capacity as director, officer or employee
shall be deemed to constitute a breach of this Agreement.
8.Notice of Certain Events. Each Stockholder shall notify Parent in writing
promptly of (a) any fact, event or circumstance that would cause, or reasonably
be expected to cause or constitute, a breach of the representations and
warranties of such Stockholder under this Agreement or (b) the receipt by such
Stockholder of any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with this
Agreement.
9.Representations and Warranties of the Stockholder. Each Stockholder hereby
represents and warrants to Parent that:
11.1Due Authority. The Stockholder has the full power and capacity to make,
enter into and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 3.5 hereof. If the Stockholder is not
a natural person, (a) the Stockholder is duly organized, validly existing and in
good standing in accordance with the laws of its jurisdiction of formation, as
applicable and (b) the execution and delivery of this Agreement, the performance
of the Stockholder’s obligations hereunder, and the consummation of the
transactions contemplated hereby have been validly authorized, and no other
consents





--------------------------------------------------------------------------------




or authorizations are required to give effect to this Agreement or the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by the Stockholder and constitutes a valid and
binding obligation of the Stockholder enforceable against it in accordance with
its terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar Laws affecting creditors’ rights and remedies generally.
11.2Ownership of the Covered Shares. (a) The Stockholder is, as of the date
hereof, the beneficial or record owner of such Stockholder’s Covered Shares,
free and clear of any and all Liens, other than those (i) created by this
Agreement or (ii) as disclosed on Schedule A hereto, and (b) the Stockholder has
sole voting power over all of the Covered Shares beneficially owned by the
Stockholder. Except for the Covered Shares subject to the pledge arrangements as
set forth on Schedule A hereto, the Stockholder has not entered into any
agreement to Transfer any Covered Shares. As of the date hereof, the Stockholder
does not own, beneficially or of record, any shares of Common Stock or other
voting shares of the Company (or any securities convertible, exercisable or
exchangeable for, or rights to purchase or acquire, any shares of Common Stock
or other voting shares of the Company) other than the Owned Shares.
11.3No Conflict; Consents.
(a)The execution and delivery of this Agreement by the Stockholder does not, and
the performance by the Stockholder of its obligations under this Agreement and
the compliance by the Stockholder with any provisions hereof does not and will
not: (a) conflict with or violate any Laws applicable to the Stockholder, or (b)
result in any breach of or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of a Lien on any of the Covered Shares beneficially owned by the
Stockholder pursuant to any Contract or obligation to which the Stockholder is a
party or by which the Stockholder is subject; provided, however, that the
parties acknowledge and agree that a portion of the Covered Shares are subject
to existing pledge arrangements (as set forth on Schedule A hereto) and may be
subject to Transfer in the event of a default under such pledge arrangements. As
of the date hereof, there is no event of default (or event that with notice or
lapse of time or both would become a default) under any such pledge
arrangements.
(b)No consent, approval, order or authorization of, or registration, declaration
or, except as required by the rules and regulations promulgated under the
Exchange Act, filing with, any Governmental Entity or any other Person, is
required by or with respect to the Stockholder in connection with the execution
and delivery of this Agreement or the consummation by them of the transactions
contemplated hereby.
11.4Absence of Litigation. As of the date hereof, there is no legal action
pending against, or, to the knowledge of the Stockholder, threatened against or
affecting the Stockholder that would reasonably be expected to materially impair
the ability of the Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.
10.Representations and Warranties of Parent. Parent hereby represents and
warrants to the Stockholder that:
10.1Due Authority. Parent has the full power and capacity to make, enter into
and carry out the terms of this Agreement. Parent is duly organized, validly
existing and in good standing in accordance with the laws of its jurisdiction of
formation. The execution and delivery of this Agreement, the performance of
Parent’s obligations hereunder, and the consummation of the transactions
contemplated hereby has been validly authorized, and no other consents or
authorizations are required to give effect to this Agreement or the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by Parent and constitutes a valid and binding obligation
of Parent enforceable against it in





--------------------------------------------------------------------------------




accordance with its terms, except as enforcement may be limited by general
principles of equity whether applied in a court of law or a court of equity and
by bankruptcy, insolvency and similar Laws affecting creditors’ rights and
remedies generally.
10.2No Conflict; Consents.
a.The execution and delivery of this Agreement by Parent does not, and the
performance by Parent of its obligations under this Agreement and the compliance
by Parent with the provisions hereof do not and will not: (a) conflict with or
violate any Laws applicable to Parent, or (b) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, pursuant to any
Contract or obligation to which Parent is a party or by which Parent is subject.
b.No consent, approval, order or authorization of, or registration, declaration
or, except as required by the rules and regulations promulgated under the
Exchange Act, filing with, any Governmental Entity or any other Person, is
required by or with respect to Parent in connection with the execution and
delivery of this Agreement or the consummation by Parent of the transactions
contemplated hereby.
10.3Absence of Litigation. As of the date hereof, there is no legal action
pending against, or, to the knowledge of Parent, threatened against or affecting
Parent that would reasonably be expected to materially impair the ability of
Parent to perform its obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.
11.Miscellaneous.
11.1No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to the Covered Shares. All rights, ownership and economic
benefits of and relating to the Covered Shares shall remain vested in and belong
to the Stockholder, and Parent shall have no authority to direct the Stockholder
in the voting or disposition of any of the Covered Shares, except as otherwise
provided herein.
11.2Certain Adjustments. In the event of a stock split, stock dividend or
distribution, or any change in the Common Stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like, the terms “Common Stock” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.
11.3Amendments and Modifications. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by all of the parties hereto.
11.4Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.
11.5Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing, shall be sent by e-mail of a .pdf
attachment (providing confirmation of transmission), by reliable overnight
delivery service (with proof of service) or by hand delivery, and shall be
deemed given upon receipt by the parties at the following addresses (or at such
other address for a party as shall be specified by like notice); provided,
however that any notice received by e-mail transmission or otherwise at the
addressee’s location on any Business Day after 5:00 p.m. (addressee’s local
time) shall be deemed to have been received at 9:00 a.m. (addressee’s local
time) on the next Business Day:





--------------------------------------------------------------------------------




(i)    if to the Stockholder, to the address for notice set forth on Schedule
A hereto, with a copy to:
Equity Group Investments
2 N. Riverside Plaza, Suite 600
Chicago, IL 60606
Attn: Jonathan Wasserman
Email: jwasserman@egii.com


and
Neal, Gerber & Eisenberg LLP
2 N. LaSalle Street, Suite 1700
Chicago, IL 60602
Attn: David S. Stone
Email: dstone@nge.com


(ii)    if to Parent, to:
Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, NY 10152
Attn: J.L. Zrebiec; Tyler Young
Email: jzrebiec@cdr-inc.com; tyoung@cdr-inc.com


with a copy to:
Debevoise & Plimpton, LLP
919 Third Avenue
New York, NY 10022
Email:        kmschmidt@debevoise.com; jlchu@debevoise.com
Attention:    Kevin M. Schmidt; Jennifer L. Chu
(iii)    if to Company, to:
Anixter International Inc.
2301 Patriot Blvd
Glenview, IL 60026
Email:        justin.choi@anixter.com
Attention:    Justin Choi
with a copy to:
Sidley Austin LLP
787 7th Avenue
New York, NY 10019
Email:        irotter@sidley.com; gsaltarelli@sidley.com
Attention:    Irving L. Rotter; Gabriel Saltarelli







--------------------------------------------------------------------------------




11.6Venue; Waiver of Jury Trial.
(a)Each of the parties (i) irrevocably submits itself to the personal
jurisdiction of all state and federal courts sitting in the State of Delaware,
including to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any Proceeding arising out of or relating to this Agreement, any
of the transactions contemplated hereby or any facts and circumstances leading
to its execution or performance, (ii) agrees that all claims in respect of any
such Proceeding must be brought, heard and determined exclusively in the Court
of Chancery of the State of Delaware (provided that, in the event subject matter
jurisdiction is declined by or unavailable in the Court of Chancery, then such
Proceeding will be heard and determined exclusively in any other state or
federal court sitting in the State of Delaware), (iii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from such courts, (iv) agrees not to bring any Proceeding against any
other party arising out of or relating to this Agreement, any of the
transactions contemplated hereby or any facts and circumstances leading to its
execution or performance in any other court and (v) waives any defense of
inconvenient forum to the maintenance of any Proceeding so brought. The parties
agree that a final judgment in any such Proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law. Each of the parties agrees to waive any bond,
surety or other security that might be required of any other party with respect
to any such Proceeding, including any appeal thereof.
(b)Each of the parties agrees that service of any process, summons, notice or
document in accordance with Section 11.5 will be effective service of process
for any Proceeding brought against it by the other party in connection with this
Section 11.6; provided, however, that nothing contained herein will affect the
right of any party to serve legal process in any other manner permitted by
applicable Law. Notwithstanding the foregoing, the consents to jurisdiction set
forth in this Section 11.6 will not constitute general consents to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this Section 11.6 and will not be deemed to confer rights on any
Person other than the parties
(c)EACH OF THE PARTIES HERETO HEREBY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE FACTS OR
CIRCUMSTANCES LEADING TO ITS EXECUTION OR PERFORMANCE. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO PARTY OR REPRESENTATIVE OR AFFILIATE THEREOF HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES SUCH WAIVER
KNOWINGLY AND VOLUNTARILY AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS PARAGRAPH.
11.7Documentation and Information. Each Stockholder consents to and authorizes
the publication and disclosure by Parent and the Company of such Stockholder’s
identity and holding of the Covered Shares, and the terms of this Agreement
(including, for the avoidance of doubt, the disclosure of this Agreement), in
any press release, the Proxy Statement and any other disclosure document
required in connection with the Merger Agreement, the Merger and the
transactions contemplated by the Merger Agreement.
11.8Further Assurances. Each Stockholder agrees, from time to time, at the
reasonable request of Parent and without further consideration, to execute and
deliver such additional documents and





--------------------------------------------------------------------------------




take all such further action as may be reasonable required to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.
11.9Stop Transfer Instructions. At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Time, in
furtherance of this Agreement, the Stockholder hereby authorizes the Company or
its counsel to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Covered Shares (and that this Agreement places
limits on the voting and transfer of the Covered Shares), subject to the
provisions hereof and provided that any such stop transfer order and notice will
immediately be withdrawn and terminated by the Company following the Expiration
Time.
11.10Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.
11.11Entire Agreement. This Agreement, including the Schedules hereto,
constitutes the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to such
subject matter. For the avoidance of doubt, nothing in this Agreement shall be
deemed to amend, alter or modify, in any respect, any of the provisions of the
Merger Agreement.
11.12Reliance. Each Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon the
Stockholders’ execution and delivery of this Agreement.
11.13Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limiting
the generality of the foregoing”. When used in this Agreement, the term “or”
shall be construed in the inclusive sense of “and/or”. Any agreement, instrument
or statute defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or statute as from time
to time amended, modified or supplemented, including (in the case of agreements
or instruments) by waiver or consent and (in the case of statutes) by succession
of comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns. The parties hereto agree that they have been
represented by counsel during the negotiation, drafting, preparation and
execution of this Agreement and, therefore, waive the application of any Law or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
11.14Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties. Any purported assignment without such consent
shall be void. Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.
11.15Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the





--------------------------------------------------------------------------------




parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the extent possible.
11.16Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.
11.17Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS
AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
AS AN INDUCEMENT TO ENTER INTO THIS AGREEMENT), SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.
11.18Non-survival of Representations and Warranties. None of the representations
and warranties in this Agreement or in any schedule, instrument or other
document delivered pursuant to this Agreement shall survive the Effective Time
or the termination of this Agreement. This Section 11.18 shall not limit any
covenant or agreement contained in this Agreement that by its terms is to be
performed in whole or in part after the Effective Time or the termination of
this Agreement.
11.19Termination. This Agreement shall automatically terminate without further
action by any of the parties hereto and shall have no further force or effect as
of the earliest to occur of (i) the Expiration Time or (ii) with respect to any
Stockholder, the election of such Stockholder in its sole discretion to
terminate this Agreement promptly following any amendment of any term or
provision of the original unamended Merger Agreement dated as of the date hereof
that reduces or changes the form of consideration payable pursuant to such
Merger Agreement; provided that the provisions of this Article XI shall survive
any such termination. Notwithstanding the foregoing, termination of this
Agreement shall not prevent any party from seeking any remedies (at law or in
equity) against any other party for that party’s breach of any of the terms of
this Agreement prior to the date of termination.


[Signature page follows]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the date and year first above written.
CD&R ARROW PARENT, LLC




By: /s/ Theresa A. Gore
Name: Theresa A. Gore
Title: Vice President and Secretary








SAMUEL ZELL REVOCABLE TRUST


By: /s/ Samuel Zell
Name: Samuel Zell
Title: Trustee




ZELL FAMILY FOUNDATION


By: /s/ Samuel Zell
Name: Samuel Zell
Title: President




SAMSTOCK/SZRT, L.L.C.


By: /s/ Philip G. Tinkler
Name: Philip G. Tinkler
Title: Vice President




SAMSTOCK/SIT, L.L.C.


By: /s/ Philip G. Tinkler
Name: Philip G. Tinkler
Title: Vice President




SAMSTOCK/ZFT, L.L.C.


By: /s/ Philip G. Tinkler
Name: Philip G. Tinkler
Title: Vice President




SAMSTOCK/ALPHA, L.L.C.


By: /s/ Philip G. Tinkler
Name: Philip G. Tinkler
Title: Vice President





--------------------------------------------------------------------------------








KMJZ INVESTMENTS L.L.C.


By: /s/ Philip G. Tinkler
Name: Philip G. Tinkler
Title: Vice President




SZ INTERVIVOS QTIP TRUST
By: Chai Trust Company, LLC, its Trustee


By: /s/ Philip G. Tinkler
Name: Philip G. Tinkler
Title: Vice President





--------------------------------------------------------------------------------




Schedule A


Name
Owned Shares*
Address
Shares Subject to Pledge Arrangement**  
Samuel Zell Revocable Trust
14,666
2 N. Riverside Plaza, Suite 600, Chicago, IL 60606
7,333
Samstock/SZRT, L.L.C.
1,449,432
2 N. Riverside Plaza, Suite 600, Chicago, IL 60606
724,716
Samstock/SIT, L.L.C.
862,147
2 N. Riverside Plaza, Suite 600, Chicago, IL 60606
501,785
KMJZ Investments L.L.C.
526,277
2 N. Riverside Plaza, Suite 600, Chicago, IL 60606
0
Samstock/ZFT, L.L.C.
55,588
2 N. Riverside Plaza, Suite 600, Chicago, IL 60606
55,588
Samstock/Alpha, L.L.C.
55,587
2 N. Riverside Plaza, Suite 600, Chicago, IL 60606
55,587
SZ Intervivos QTIP Trust
28,700
2 N. Riverside Plaza, Suite 600, Chicago, IL 60606
0
Zell Family Foundation
647,940
2 N. Riverside Plaza, Suite 600, Chicago, IL 60606
0



*If any additional shares of Common Stock are owned by any of the Stockholders
as of the date of this Agreement, such shares shall be automatically deemed to
be “Owned Shares” notwithstanding the contents of this Schedule A other than any
additionalshares of Common Stock acquired by the Zell Family Foundation after
the date of this Agreement.


**The shares of Common Stock set forth in this column are subject to existing
pledge arrangements entered into by the applicable Stockholders in connection
with stock loan agreements prior to the date of this Agreement.



